Citation Nr: 1823434	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-20 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left foot condition, including as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Counsel





INTRODUCTION

The Veteran served on active duty from August 26, 1991 to February 20, 1992 and from June 5, 2004 to June 19, 2004.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim for service connection for a left foot condition must be remanded to obtain a new VA examination and medical opinion regarding the etiology of the claimed disability. 

At the outset, the Board notes that the Veteran contends that his left foot condition was either caused by or aggravated by his service connected lumbar spine disability with radiculopathy to his lower left extremity.  In response to this claim, the Veteran had a VA examination in August 2011.  The Veteran reported that he started feeling posteromedial pain in his left foot and was diagnosed with suspected sesamoiditis.  The examiner observed that the Veteran had a partial sesamoid excision on his left foot in June 2009.  She, however, opined that the medical evidence did not support the fact that having lumbar degenerative joint disease (DJD) could predispose to develop sesamoiditis or could aggravate sesamoiditis.  The examiner also observed that the Veteran's onset of low back pain was in 2004 evidenced by the November 2008 VA examination of the Veteran's lumbar spine.  She noted the onset of left foot pain due to sesamoiditis was in 2008, four years after the onset of low back pain.  The examiner further stated that there was no indication on the previous VA examinations in November 2008 and June 2009 regarding the service-connected lumbar spine disability that the Veteran placed more weight on the left lower extremity that could explain an unequal stress force type of ambulation. 

The Board, however, finds that this medical opinion is inadequate because a September 2004 private treatment record reflects that imaging studies revealed that the Veteran had a minute stress fracture in his left foot.  There was no discussion of this medical evidence and whether it was a separate and distinct left foot condition or related to the diagnosed sesamoiditis.  Moreover, a review of the November 2008 and June 2009 VA examinations does not reflect that any testing was done in regards to weight-bearing.  Instead, however, the June 2009 VA examiner observed that the Veteran had an abnormal gait and described the Veteran's gait abnormality as antalgic.  Based on the above, further medical commentary is necessary before a decision may be made on the claim.

 Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA medical treatment records dated from April 2017 forward.

2. Make arrangements to obtain the Veteran's complete private medical treatment records regarding his left foot disorder, including from Juan Romero Basso, M.D., Dr. Alexis Duprey Colón, and Hospital General Menonita EDM, dated from June 2004 to the present. 

3. After these documents have been associated with the claims file, schedule the appropriate VA examination to determine the nature and etiology of any and all left foot disorder(s).  If it is not feasible at this time to schedule a VA examination, please obtain a VA medical opinion. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

The examiner must identify all left foot disorders found to be present.

The examiner must provide opinions as on the following:

(a) Whether it is at least as likely as not (i.e., 50% or greater probability) that any current left foot disorder had its clinical onset during active service or is related to any incident of service?  In providing this opinion, the examiner must acknowledge and consider the bone scan dated September 27, 2004, (only two months following the Veteran's separation from service) showing findings in the left foot probably related to minute stress fractures associated with physical exertion.

(b) Whether it is at least as likely as not (i.e., 50% or greater probability) that any current left foot disorder was either (i) caused by, or (ii) aggravated by (i.e., worsened by) the Veteran's service-connected DJD of the lumbar spine and left lower extremity radiculopathy, to include by any altered gait associated therewith?

The examiner should discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

4.  Take the necessary steps to have all documents of record that are in Spanish translated to English and ensure that a copy of the English translation is associated with the claims file.

5. Finally, readjudicate the claim on appeal.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




